                         IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 MATT RAFFERTY,                                 )   CASE NO.
 On behalf of himself and all others            )
 similarly situated,                            )
                                                )   JUDGE
                Plaintiffs,                     )
                                                )
                vs.                             )   PLAINTIFFS/ARBITRATION
                                                )   CLAIMANTS’ PETITION FOR
 HAT WORLD, INC.                                )   APPROVAL OF ARBITRATION
                                                )   SETTLEMENT
               Defendant.                       )
                                                )

       Plaintiffs/Arbitration Claimants respectfully move this Honorable Court to review the

Parties’ Joint Stipulation of Settlement and Release (the “Settlement”) and for an Order

approving the Settlement as fair and reasonable.             In support of this motion, the

Plaintiffs/Arbitration Claimants submit the following exhibits:

       Exhibit 1: Form Settlement Agreement and Release of Claims

       Exhibit 2: Declaration of Anthony J. Lazzaro

I.     FACTUAL AND PROCEDURAL BACKGROUND

       A.      The Action and Settlement Negotiations

       On February 22, 2017, Julia Shumate initiated a collective action against Genesco, Inc.

and Hat World, Inc., d/b/a Lids Sports Group (“Lids”) as a result of Defendants’ practices and

policies of not paying its hourly store managers, including Shumate and other similarly-situated

employees, overtime compensation at the rate of one and one-half times their regular rate of pay

for the hours they worked over 40 each workweek, in violation of the Fair Labor Standards Act

(“FLSA”), 29 U.S.C. §§ 201-219, as well as a “class action” pursuant to Fed. R. Civ. P. 23 to

remedy violations of the Ohio Minimum Fair Wage Standards Act (“OMFWSA”), R.C. 4111.03,
as well as other claims. See, 1:17-CV-03574.

       Specifically, Plaintiffs/Arbitration Claimants allege that Defendants attempted to pay

them one-half times their regular rate of pay according to the U.S. Department of Labor’s

Fluctuating Workweek (“FWW”) method of payment. Plaintiffs/Arbitration Claimants allege

that Defendants unlawfully used the FWW method of payment by failing to pay

Plaintiffs/Arbitration Claimants and other similarly-situated store managers a fixed weekly salary

because of bonuses they were paid.

       On October 5, 2017, the action was transferred to the U.S. District Court for the Southern

District of Indiana (“Indiana District Court”). On September 19, 2018, the Parties filed a

Stipulation Regarding Dismissal of Opt-In Plaintiffs Subject to Arbitration Agreements.

Thereafter, the Plaintiffs/Arbitration Claimants who signed arbitration agreements began the

process of arbitrating their claims, including some who have claims in this jurisdiction. The

Plaintiffs/Arbitration Claimants who did not sign arbitration agreements reached a settlement

with the Defendants and the Indiana District Court recently approved their agreement. The

Plaintiffs/Arbitration Claimants reached a separate settlement agreement with the Defendants

and now seek similar approval from this Court.

       B.      The Settlement Terms

       The terms of the Settlement Agreement include, inter alia: the total Settlement Payment

to be made by Lids on behalf of the Defendants, the calculation of Individual Payments to

Arbitration Claimants, the process for distributing Individual Payments to Arbitration Claimants,

and the proposed distribution of reasonable attorneys’ fees and expense reimbursements to

Plaintiffs’ Counsel. (See Exhibit 1.)




                                                 2
       The Arbitration Claimants will release Defendants from all federal, state, and local wage

and hour claims, rights, demand, liabilities and causes of action of every nature and description,

including, but not limited to, unpaid wages, unpaid overtime compensation, liquidated damages,

interest, attorneys’ fees and expenses, as alleged in the Complaint, whether known or unknown,

pursuant to the FLSA and OMFWSA for the Released Period. (Id.) The “Released Period” for

Arbitration Claimants shall mean the period between February 22, 2014 and the date the District

Court enters final approval. (Id.)

       The Individual Payments for which Arbitration Claimants are eligible will be calculated

proportionally on each Claimant’s alleged overtime, as determined by Plaintiffs’ Counsel. (Id.)

The Calculation Period for Arbitration Claimants shall mean the period between December 27,

2014 and October 29, 2016. (Id.)

II.    THE FLSA SETTLEMENT SHOULD BE FINALLY APPROVED

       The proposed Settlement is subject to approval by the Court pursuant to § 216(b) of the

FLSA. As shown in the attached Declaration of Plaintiffs’ Counsel Anthony J. Lazzaro, and as

explained below, Court approval is warranted on all scores. (See Exhibit 2.)

       A.      The Settlement Distributions Are Fair, Reasonable and Adequate

       The court presiding over an FLSA action may approve a proposed settlement of the

action under the FLSA § 16(b) “if it was reached as a result of contested litigation and it is a fair

and reasonable resolution of a bona fide dispute between the parties.” Knox v. Jones Grp., No.

15-CV-1738 SEB-TAB, 2017 WL 3834929, at *1 (S.D. Ind. Aug. 31, 2017)(citing Lynn’s Food

Stores, Inc. v. U.S., 679 F.2d 1350, 1352-54 (11th Cir. 1982) (citing Brooklyn Savings Bank v.

O'Neil, 324 U.S. 697, 65 S.Ct. 895, 89 L.Ed. 1296 (1945)); Roberts v. Apple Sauce, Inc., No.

3:12-cv-830, 2014 WL 4804252, at *1 (N.D. Ind. Sept. 25, 2014); Burkholder v. City of Ft.



                                                 3
Wayne, 750 F.Supp.2d 990, 994-95 (N.D. Ind. 2010)); see also Butler v. Am. Cable & Tel., LLC,

No. 09 Civ. 5336, 2011 WL 4729789, at *8-9 (N.D. Ill. Oct. 6, 2011)); Briggs v. PNC Fin. Servs.

Grp., Inc., No. 1:15-CV-10447, 2016 WL 7018566, at *1 (N.D. Ill. Nov. 29, 2016).

        “A one-step settlement approval process is appropriate.” Knox, 2017 WL 3834929 at *2

(citing Stokes v. Consol. Wings Inv., LLC, No. 15-cv-01932-RLY-DKL (S.D. Ind.), ECF No. 61

(approving FLSA collective action settlement in one step); Briggs v. PNC Fin. Servs. Group,

Inc., No. 15-cv-10447, 2016 WL 7018566 (N.D. Ill. Nov. 29, 2016) (citing Koszyk v. Country

Fin. a/k/a CC Servs., Inc., No. 16 Civ. 3571, 2016 WL 5109196, at *1 (N.D. Ill. Sept. 16, 2016))

(“‘A one-step settlement approval process is appropriate[ ]’” in FLSA settlements.); Castillo v.

Noodles & Co., No. 16-cv-030306, 2016 WL 7451626, at *1 (N.D. Ill. Dec. 23, 2016) (granting

request for one-step approval process); Prena v. BMO Fin. Corp., No. 15 Civ. 9175, 2015 WL

2344949, at *1 (N.D. Ill. May 15, 2015) (same).

        “It is a well settled principle that the law generally encourages settlements.” Knox, 2017

WL 3834929, at *1 (quoting Dawson v. Pastrick, 600 F.2d 70, 75 (7th Cir. 1979)). To determine

whether a settlement is “fair and reasonable,” courts in the Seventh Circuit often analyze the

following factors: (1) whether the parties fairly and honestly negotiated the settlement; (2) if

serious questions of law and fact existed that placed the ultimate outcome of the litigation in

doubt; (3) does the value of immediate settlement outweighs the mere possibility of future relief

after protracted litigation; and (4) in the judgment of the parties, is the settlement is fair and

reasonable. Id. at *1 (citing Cannon v. Time Warner NY Cable LLC, 2015 WL 4498808 (D.

Colo. July 24, 2015); Soto v. Wings 'R Us Romeoville, Inc., No. 15 C 10127, 2018 WL 1875296,

at *1 (N.D. Ill. Apr. 16, 2018); Bainter v. Akram Investments, LLC, No. 17 C 7064, 2018 WL

4943884, at *1 (N.D. Ill. Oct. 9, 2018)).



                                                4
       “The reviewing Court normally approves a settlement where it is based on ‘contentious

arm's-length negotiations, which were undertaken in good faith by counsel’ and where ‘serious

questions of law and fact exist such that the value of an immediate recovery outweighs the mere

possibility of further relief after protracted and expensive litigation.’” Roberts v. Apple Sauce,

Inc., No. 3:12-CV-830-TLS, 2014 WL 4804252, at *1 (N.D. Ind. Sept. 25, 2014)(quoting

Burkholder v. City of Ft. Wayne, 750 F.Supp.2d 990, 994–95 (N.D.Ind.2010)(quoting Reyes v.

Buddha–Bar NYC, No. 08 CV 2494(DF), 2009 WL 5841177, at *3 (S.D.N.Y. May 28, 2009)).

       All components of the proposed distribution are proper and reasonable, and the

settlement, as a whole, is fair, reasonable and adequate for Arbitration Claimants.

       Here, the four-factor standard supports approval of the Settlement.

               1.      The Parties Fairly and Honestly Negotiated the Settlement.

       The Parties’ Counsel have extensive experience litigating FLSA claims. (See Ex. 2.)

The Parties have engaged in substantial investigation prior to and during the negotiations,

including significant discovery, motion practice and arbitration, and the issues are well

understood by both sides. (Id. at ¶ 12.)

       The Parties participated in a private mediation with John Marshall of Marshall & Forman,

LLC and engaged in additional settlement negotiations, correspondence, and discussions for an

additional four (4) months following mediation. (Id. at ¶¶ 21-22.) Counsel engaged in numerous

telephone calls and email correspondence over those four (4) months.                  The settlement

negotiations were fair and honest, and involved Counsel for the Parties openly and honestly

discussing the Arbitration Claimants’ claims and damages, Defendants’ defenses, future

discovery, the cost and risk of further arbitration on both sides, possible appeals, and a

reasonable resolution. (See Ex. 2.)



                                                 5
               2.      Serious Questions of Law and Fact Existed that Placed the Ultimate
                       Outcome of the Arbitrations in Doubt.

       As shown by the extensive filings in this matter, there are serious questions of law and

fact that exist in this matter that place the ultimate outcome of litigation in doubt. (See Docket.)

There was extensive briefing throughout the course of the litigation for the Plaintiffs/Arbitration

Claimants and the disputes relating to questions of law and fact were extensively contested. (See

Docket; Ex. 2 at ¶ 28.) Similar legal and factual issues were anticipated in each of the Arbitration

Claimants’ cases.

       As those claims relate to the Plaintiffs/Arbitration Claimants, Defendants filed two (2)

motions to dismiss, premised on the argument that the Fluctuating Workweek was inapplicable

to payment of performance-based bonuses provided in addition to a base salary in the litigation

and those could be raised in each arbitration. (See Doc. 40 and 81.) Plaintiffs vehemently

opposed both motions. (See Docs. 49 and 97.)

       Defendants argued that they have never paid bonuses tethered to the number of hours

worked and that their bonus policies support such. (Id.) Plaintiffs argued that Defendants’

payment of bonuses and commissions were not entirely untethered from the hours worked. (See

Docs. 49 and 97.) Defendants filed voluminous declarations signed by employees in support of

their second motion to dismiss and Plaintiffs filed declarations in support of their opposition to

Defendants’ second motion to dismiss. (See Docs. 41-1, 49-3, 49-4, 49-5.)

       In ruling on Defendants’ second motion to dismiss the Indiana District Court recognized:

            Case law generally holds that non-discretionary performance-based bonuses, which
            are not tied to the number of hours worked, are permissible under the FWW method.
            Lalli v.Gen. Nutrition Ctrs., Inc., 814 F.3d 1, 8 (1st Cir. 2016); Wills v. RadioShack
            Corp., 981 F.Supp.2d 245, 256 (S.D.N.Y. 2013); Ouellette v. Fresh Market, Inc., No.
            3:13-cv-1027 (AWT), 2015 WL 13505210, at *3 (D.Conn. March 25, 2015) (citing
            Wills, 981 F.Supp. 2d. at 257); Soderberg v. Naturescape, Inc., No. 10 Civ. 3429,
            2011 WL 11528148, at *4 5 (D. Minn. Nov. 3, 2011)). Hours-based or time-based


                                                  6
            bonuses—such as extra pay for holiday, weekend, or night shift work—are not
            permissible because employees receiving such bonuses are paid more than those who
            work non-premium hours. Lalli, 814 F.3d at 8; Wills, 981 F.Supp.2d at 256. Such
            employees “cannot be said to receive a ‘fixed salary’ regardless of hours worked; on
            the contrary, employees who work[] ‘premium’ hours [] receive more pay.” Wills,
            981 F.Supp.2d at 256 (emphasis in original).

        (Doc. 106, PageID# 1252.)

        Further, this Court found that, based on Plaintiffs’ allegations in her Second Amended

Complaint, the bonuses “fall somewhere in between permissible and impermissible use of the

FWW method” and that “tying discretionary bonuses to the number of hours worked is a closer

call.” (Id. at PageID# 1254.) That ruling would be used as precedent or authority in each

arbitration case.

        As such, there are serious questions of law and fact that exist in the arbitrations that place

the ultimate outcome of the hearings in doubt. (Ex. 2, ¶ 28.)

               3.      The Value of Immediate Settlement Outweighs the Mere Possibility of
                       Future Relief After Protracted Litigation

        By reaching this settlement, the Plaintiffs/Arbitration Claimants have eliminated the risk

of going through the arbitration process and losing their claims on the merits. (Ex. 2 at ¶ 41.)

The expense and likely duration of continued arbitration favor approval, in that wage-and-hour

cases for groups of employees are always expensive and time-consuming, and this litigation has

been expensive and time-consuming, lasting over two and half years (2.5) years. (Id..) The

Parties have engaged in substantial investigation prior to and during the negotiations, including

significant discovery and motion practice, and the issues are well understood by both sides. (Id.

at ¶ 11.)

        If approved by the Court, the Proposed Settlement will provide adequate payments to the

Plaintiffs/Arbitration Claimants for unpaid overtime compensation. (Id. at ¶ 39.) Between



                                                  7
December 27, 2014 and October 29, 2016, the Plaintiffs/Arbitration Claimants allege that they

were allegedly denied $197,574.49 in overtime compensation resulting in Defendants’ practice

of paying them one-half times their regular rate of pay, instead of one and one-half times their

regular rate of pay for all hours worked over 40 in a week, based on the records provided by

Defendants. (Id.)

       Pursuant to the Settlement, Plaintiffs/Arbitration Claimants will recover approximately

$100,000 of their alleged overtime damages before deduction of attorneys’ fees and costs and

service awards, and will receive approximately 30% of their alleged overtime damages after the

deductions. (Id. at ¶ 40.)

       Accordingly, the value of immediate settlement outweighs the mere possibility of future

relief after protracted litigation, which could last many more years.

               4.      In the Judgment of the Parties and Counsel the Settlement is Fair and
                       Reasonable.

       The parties’ counsel have extensive experience litigating FLSA claims. (Id.) The

opinions of experienced counsel of the parties support the Settlement. (See Exhibit 2.)

       B.      Plaintiffs’ Counsel’s Fees And Expenses Are Proper And Reasonable

       The FLSA provides that a Court “shall, in addition to any judgment awarded to the

plaintiff or plaintiffs, allow a reasonable attorney’s fee to be paid by the defendant, and the costs

of the action.” 29 U.S.C. § 216(b).

       Courts in the Sixth Circuit, and around the country, routinely hold that one-third or (or

more) of the settlement is an appropriate attorneys’ fees award in wage and hour settlements.

See Taubenfeld v. AON Corp., 415 F.3d 597, 599-600 (7th Cir. 2005) (noting class/collective

actions in Illinois have awarded fees of 30-39% of the settlement fund); Castillo v. Noodles &

Co., No. 16-CV-03036, 2016 WL 7451626, at *4 (N.D. Ill. Dec. 23, 2016)(awarding $1,000,000


                                                 8
in fees in $3,000,000 settlement); Gaskill v. Gordon, 160 F.3d 361, 362-63 (7th Cir. 1998)

(affirming attorneys' fee award of 38% of settlement fund); In re Dairy Farmers of Am., Inc., 80

F. Supp. 3d 838, 842 (N.D. Ill. 2015)(awarding 1/3 of common fund to attorneys’ fees);

Goldsmith v. Tech. Solutions Co., No. 92 Civ. 4374, 1995 WL 17009594, at *7-8 (N.D. Ill. Oct.

10, 1995) (“where the percentage method is utilized, courts in this District commonly award

attorneys' fees equal to approximately one-third or more of the recovery”); Briggs v. PNC Fin.

Servs. Grp., Inc., No. 1:15-CV-10447, 2016 WL 7018566, at *4 (N.D. Ill. Nov. 29,

2016)(awarding attorneys’ fees of one-third of the total settlement); Day v. NuCO2 Mgmt., LLC,

No. 1:18-CV-02088, 2018 WL 2473472, at *2 (N.D. Ill. May 18, 2018)(“[o]ne-third of the total

settlement fund is consistent with market rate” as required by the Seventh Circuit’s instructions

and finding that “the percentage method is appropriate here because Plaintiffs’ Counsel

accomplished what that method incentivizes: early resolution without wasteful litigation to

increase loadstar hours”); Furman v. At Home Stores LLC, No. 1:16-CV-08190, 2017 WL

1730995, at *4 (N.D. Ill. May 1, 2017)(Plaintiffs’ Counsel’s decision to charge one-third was “

reasonable in light of the significant risks of nonpayment that Plaintiff's Counsel faced”);

Goldsmith v. Tech. Solutions Co., No. 92 Civ. 4374, 1995 WL 17009594, at *7–8 (N.D. Ill. Oct.

10, 1995) (“where the percentage method is utilized, courts in this District commonly award

attorneys' fees equal to approximately one-third or more of the recovery”).

       Plaintiffs’ Counsel are experienced in litigating wage and hour collective and class

actions. (See Exhibit 2.)

       Plaintiffs’ Counsel took this case on a contingent fee basis, meaning there was always a

strong risk that they would not be paid. (Id. at ¶ 50.) As such, Plaintiffs’ Counsel took “on a

significant degree of risk of nonpayment” in agreeing to represent Plaintiffs. Taubenfield, 415



                                                9
F.3f at 600 (approving district court’s reliance on this factor in evaluating attorneys’ fees). “As

the Seventh Circuit has noted, Plaintiffs’ Counsel ‘could have lost everything they invested.’”

Castillo v. Noodles & Co., No. 16-CV-03036, 2016 WL 7451626, at *5 (N.D. Ill. Dec. 23, 2016)

(quoting Matter of Cont'l Ill. Sec. Litig., 962 F.2d 566, 570 (7th Cir. 1992).

       In Fegley v. Higgins, 19 F.3d 1126, 1134 (6th Cir. 1994), cert. denied, 513 U.S. 875

(1994), the Sixth Circuit held that the FLSA’s mandatory attorneys’ fee provision “insure[s]

effective access to the judicial process by providing attorney fees for prevailing plaintiffs with

wage and hour grievances,” and thus “encourage[s] the vindication of congressionally identified

policies and rights.” Fegley, 19 F.3d at 1134 (quoting United Slate, Tile & Composition Roofers,

Damp and Waterproof Workers Ass’n, Local 307 v. G & M Roofing and Sheet Metal Co., 732

F.2d 495, 502 (6th Cir.1984)).

       Fegley was followed in Bessey v. Packerland Plainwell, Inc. 2007 WL 3173972 (W.D.

Mich. 2007), in which the district court approved a one-third attorneys’ fee in an FLSA

settlement very much like the one presented here.               Fulfilling Fegley’s emphasis on

“encourage[ing] the vindication of congressionally identified policies and rights,” the Bessey

court found “the percentage of fund method is the proper method in this case for compensating

plaintiffs’ counsel. The fact that the damages which could have been claimed by each class

member were relatively modest provides a strong reason for adopting the percentage of recovery

method, for it rewards counsel for taking on a case which might not otherwise be economically

feasible.” Bessey, 2007 WL 3173972, at *4 (citing Rawlings v. Prudential Properties, Inc., 9

F.3d 513, 516 (6th Cir. 1993) (the district court “must make sure that [class] counsel is fairly

compensated for the amount of work done as well as for the results achieved” and “the

percentage of the fund method more accurately reflects the results achieved”). Accord, In re



                                                 10
Revco Securities Litigation, Fed. Sec. L. Rptr. ¶ 96,956, at 94,069 (N.D. Ohio 1993) (“‘[t]he

percentage of the fund approach… provides a fair and equitable means of determining attorney’s

fees’” because “‘the size of a common fund is an objective yardstick by which the benefit

conferred upon the class can be measured’”).

       In determining the reasonableness of the fee, the Bessey court considered the comparative

data about Rule 23 class settlements summarized in Shaw v. Toshiba America Information

Systems, Inc., 91 F. Supp. 2d 942 (E.D. Tex. 2000), discussed in Bessey, 2007 WL 3173972, at

*4:

            The most complete analysis of fee awards in class actions conducted to
            date was conducted by the National Economic Research Associates, an
            economics consulting firm. The data is reported at Frederick C. Dunbar,
            Todd S. Foster, Vinita M. Juneja, Denise N. Martin, Recent Trends III:
            What Explains Settlements in Shareholder Class Actions? (NERA, June
            1995) (hereinafter “NERA Study”). This data indicates that regardless
            of size, attorneys’ fees average approximately 32% of the settlement.

Shaw, 91 F. Supp. 2d at 988 (citing NERA Study at 7 & Exh. 12) (emphasis added).

       The NERA Study relied upon in Shaw and Bessey showed the average fee to class

counsel was approximately one-third of the settlement, while the average result achieved for

class members was only 7% to 11% of claimed damages. Measured against that standard, the

settlement in the present case is exemplary. The Individual Payments represent approximately

33% of the overtime compensation Plaintiffs/Arbitration Claimants were allegedly denied, after

deduction of the attorneys’ fees to Plaintiffs’ Counsel. (Id. at ¶ 40.) The attorneys’ fees

requested are reasonable in light of the exceptional benefit achieved for Plaintiffs. (Id. at ¶ 45.)

       Plaintiffs’ Counsel vigorously litigated this case for approximately 2.5 years, engaged in

substantial motion practice and discovery, and participated in lengthy and arduous settlement

negotiations. (Id. at ¶ 48.) Had this case not settled, Plaintiffs’ Counsel would have vigorously



                                                 11
arbitrated each case without any promise of success and compensation. (Id. at ¶ 51.) At every

step of the litigation, Defendants could have succeeded. (Id.) Defendants could have been

successful at obtaining summary judgment, and/or obtaining a defense decision during

arbitration. (Id. at ¶ 41.) Therefore, the Plaintiffs/Arbitration Claimants were at great risk for

non-payment. (Id. at ¶ 51.) This risk of non-payment strongly supports the amount requested

here

IV.    CONCLUSION

       The Plaintiffs/Arbitration Claimants request that the Court grant final approval of the

FLSA Settlement, approve Plaintiffs’ Counsel’s request for attorneys’ fees and costs, and direct

distribution of payments according to the terms of the Settlement by entering the proposed order

attached hereto as exhibit 4.


                                             Respectfully submitted,

                                              /s/ Robert B. Kapitan
                                             Robert B. Kapitan
                                             Anthony J. Lazzaro
                                             THE LAZZARO LAW FIRM, LLC
                                             The Heritage Building, Suite 250
                                             34555 Chagrin Boulevard
                                             Moreland Hills, Ohio 44022
                                             Phone: 216-696-5000
                                             Facsimile: 216-696-7005
                                             anthony@lazzarolawfirm.com
                                             robert@lazzarolawfirm.com

                                             Patrick Kasson
                                             REMINGER CO., L.P.A.
                                             200 Civic Center Drive, Suite 800
                                             Columbus, Ohio 43215
                                             Phone: (614) 232-2418
                                             Fax: (614) 232-2410
                                             pkasson@reminger.com




                                               12
                                            Attorneys for Plaintiffs/
                                            Arbitration Claimants




                               CERTIFICATE OF SERVICE

         I hereby certify that on April 21, 2020, a copy of the foregoing Plaintiffs/Arbitration
Claimants’ Motion For Approval Of Settlement And Stipulation Of Dismissal With Prejudice was
sent to all parties by operation of the Court’s electronic filing system. Parties may access the
filing through the Court’s system.

                                                   /s/ Robert B. Kapitan
                                                   Robert B. Kapitan




                                              13
